Exhibit 10.39

I.C.H. CORPORATION

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

ROBERT H. DRECHSLER

 

             This Amended and Restated Employment Agreement ("Agreement") is
effective as of the 29th day of June, 2000, by and between I.C.H. Corporation
("ICH"), a Delaware corporation with offices at 9255 Towne Centre Drive, Suite
600, San Diego, CA 92121, and its subsidiaries, Sybra, Inc., a Michigan
corporation ("Sybra"), Lyon’s of California, Inc., a California corporation
("Lyons"), and Care Financial Corp., a Delaware corporation ("Care", and
collectively, with ICH, Sybra and Lyons, the "Companies"), each with offices at
c/o I.C.H. Corporation, 9255 Towne Centre Drive, Suite 600, San Diego,
California 92121 and Robert H. Drechsler, an individual residing at 15 Deer Run,
Rye Brook, New York 10573  (the "Executive").

             Whereas, Executive has served as Executive Vice President –
Acquisitions & Capital Markets and Corporate Counsel and in similar capacities
for each of the other Companies pursuant to his prior employment agreement with
ICH and the other Companies dated as of September 1, 1999 (the "Prior
Agreement") and through such service, has acquired special and unique knowledge,
abilities and expertise; and

             Whereas, ICH desires to employ Executive as its Co-Chief Executive
Officer and to have Executive serve as Co-Chairman of the Board of Directors of
ICH (the "ICH Board") and the other Companies desire to employ Executive in
similar capacities and the Companies desire to employ Executive in such
capacities with any future subsidiaries of the Companies and wish to be assured
of his continued services on the terms and conditions hereinafter set forth; and

             Whereas, Executive desires to be employed by ICH as its Co-Chief
Executive Officer and to serve as Co-Chairman of the ICH Board, and by the other
Companies and any future subsidiaries of the Companies in similar capacities and
to perform and to serve the Companies on the terms and conditions hereinafter
set forth.

             Now, Therefore, in consideration of the premises and of the mutual
promises, agreements and covenants set forth herein, the parties hereto agree as
follows:

             1.          Employment.

                           (a)         Duties.  The Companies hereby agree to
employ Executive, and Executive hereby accepts such employment as the Co-Chief
Executive Officer of ICH and agrees to serve as Co-Chairman of the ICH Board and
as Co-Chief Executive Officer and Co-Chairman of the Board of Directors of each
of the other Companies.  In his role as Co-Chief Executive Officer of ICH and
the other Companies, Executive shall be responsible for duties of a supervisory
or managerial nature as may be directed from time to time by the ICH Board and
each other respective Board of Directors, provided, that such duties are
reasonable and customary for an Co-Chief Executive Officer.  Executive agrees
that he shall, during the term of this Agreement, except during reasonable
vacation periods, periods of illness and the like, devote substantially all his
business time, attention and ability to his duties and responsibilities
hereunder; provided, however, that nothing contained herein shall be construed
to prohibit or restrict Executive from (i) serving as a director of any
corporation, with or without compensation therefor; (ii) serving in various
capacities in community, civic, religious or charitable organizations or trade
associations or leagues; or (iii) attending to personal business; provided,
however,  that no such service or activity permitted in this Section 1(a) shall
materially interfere with the performance by Executive of his duties hereunder. 
Executive shall report directly to the ICH Board and each other Board of
Directors.

                           (b)        Term.

                                        (i)          Except as otherwise
provided in this Agreement to the contrary, the terms and conditions of this
Agreement shall be and remain in effect during the period of employment (the
"Employment Period") established under this Section 1(b).  The initial
Employment Period shall be for a term commencing on the date of this Agreement
and ending on the third anniversary of the date of this Agreement; provided,
however, that commencing on the first day after the date of this Agreement and
on each day thereafter, the Employment Period shall be extended for one
additional day so that a constant three (3) year Employment Period shall be in
effect, unless (A) ICH (on its behalf and on behalf of the other Companies) or
Executive elects not to extend the term of this Agreement by giving written
notice to the other party in accordance with Sections 4(b) and 11 hereof, in
which case, the term of this Agreement shall become fixed and shall end on the
third anniversary of the date of such written notice ("Notice of Non-Renewal"),
or (B) Executive’s employment terminates hereunder.

                                        (ii)         Notwithstanding anything
contained herein to the contrary, (A) Executive’s employment with the Companies
may be terminated by ICH (on its behalf and on behalf of the other Companies) or
Executive during the Employment Period, subject to the terms and conditions of
this Agreement; and (B) nothing in this Agreement shall mandate or prohibit a
continuation of Executive’s employment following the expiration of the
Employment Period upon such terms and conditions as the ICH Board and Executive
may mutually agree.

                                        (iii)        If Executive’s employment
with the Companies is terminated, for purposes of this Agreement, the term
"Unexpired Employment Period" shall mean the period commencing on the date of
such termination and ending on the last day of the Employment Period.

                           (c)         Location/Travel.  Executive shall work at
ICH's offices in New York, New York.  Executive shall not be required to
relocate from the New York City area during the Employment Period.

             2.          Compensation.  Subject to the provisions of Section 7
hereof, the Companies shall each be responsible and have joint and several
liability for all compensation and benefits owed to Executive under this
Agreement.  A reference to an ICH plan, program, obligation or commitment shall
also be considered an obligation or commitment of each of the other Companies
but shall not result in duplicate benefits being paid or provided to Executive.

                           (a)         Salary.  Executive shall receive an
annual base salary of Three Hundred Thousand Dollars ($300,000).  The annual
base salary payable to Executive pursuant to this Section 2(a), which may be
increased but not decreased by the ICH Board or the Compensation Committee of
the ICH Board, shall be hereinafter referred to as the "Annual Base Salary" (it
being understood that if and when such Annual Base Salary is increased, it may
not be subsequently decreased below such new Annual Base Salary).

                           (b)        Annual Bonus.

                                        (i)          Executive shall be entitled
to receive an annual cash bonus, hereinafter referred to as the "Annual Bonus,"
based upon the performance of ICH and Executive as determined by the ICH Board. 
The target Annual Bonus payable to Executive for each fiscal year shall be an
amount equal to at least forty percent (40%) of Executive’s Annual Base Salary
for such year.

                                        (ii)         Executive’s Annual Bonus
shall be paid to Executive no later than forty five (45) days following the end
of the period for which the bonus is being paid.

                           (c)         Reimbursement of Business Expenses.  ICH
shall reimburse Executive for all reasonable out-of-pocket expenses incurred by
him during the Employment Period, including, but not limited to, all reasonable
travel and entertainment expenses.  Executive may only obtain reimbursement
under this Section 2(c) upon submission of such receipts and records as may be
required under the reimbursement policies established by ICH.

                           (d)        Additional Benefits; General Rights. 
During the Employment Period, Executive shall be entitled to:

                                        (i)          participate in all employee
stock option, pension, savings, and other similar benefit plans of ICH and/or
such other plans or programs of the other Companies as ICH may designate from
time to time;

                                        (ii)         participate in all welfare
plans established by ICH such as life insurance, medical, dental, disability,
and business travel accident plans and programs and/or such other plan or
programs of the other Companies as ICH may designate from time to time.  In
addition, ICH shall reimburse Executive for (i) any premium costs Executive may
incur with respect to the health insurance plan currently maintained by ICH (and
which may be maintained by ICH from time to time) in which Executive (and his
spouse and children) participates and (ii) for all other medical and dental
expenses not covered by any medical or dental plan in which Executive (and his
spouse and children) participates, including, without limitation, deductibles
and out of pocket expenses;

                                        (iii)        reimbursement from ICH for
any premium costs associated with the life insurance policy in the face amount
of Two Million Dollars ($2,000,000) issued by Security Connecticut Life
Insurance Company and currently owned by Executive; provided, that such
reimbursement shall not exceed Seventy-Five Hundred Dollars ($7,500) per year;

                                        (iv)       a minimum Four Hundred
Dollars ($400) per month parking/transportation allowance;

                                        (v)        four (4) weeks paid vacation
per year; and

                                        (vi)       any other benefits provided
by ICH to its executive officers.

                           (e)         One Time Cash Bonus.  ICH has paid to
Executive on January 1, 2000 a one time cash bonus in an amount equal to
$35,004.38 that enabled Executive to exercise 6,223 of the vested option shares
granted to Executive on February 15, 1999.  In addition to the aforesaid cash
bonus payment, ICH shall pay Executive, on or prior to April 15th of the next
following calendar year, a cash payment in an amount equal to thirty percent
(30%) of Executive's taxable income resulting from the payment of the aforesaid
cash bonus.

                           (f)         Withholding.  ICH and/or the other
Companies, as the case may be, shall deduct from all compensation paid to
Executive under this Agreement, any Federal, State or city withholding taxes,
social security contributions and any other amounts which may be required to be
deducted or withheld by the Companies pursuant to Federal, State or city laws,
rules or regulations.

             3.          Option Grant.

                           (a)         (i)          Executive has received
options issued pursuant to ICH’s 1997 Employee Stock Option Plan, as amended
(the "Stock Option Plan") as follows:

 

Herein Referred To As Grant Date   Number of Shares Granted   Exercise
Price/Share ($)   Vesting   1999 Options February 15, 1999   60,000   5.625  
10,000 shares on February 15, 1999, 20,000 shares on each of January 1, 2000 and
January 1, 2001 and 10,000 on January 1, 2002     May 7, 1999   35,000   12.25  
25% installments on May 7, 1999, January 1, 2000, January 1, 2001 and January 1,
2002   2000 Options June 29, 2000   35,000   5.06   50% on the grant date, 25%
installments on January 1, 2001 and January 1, 2002  

The terms and conditions of each option grant set forth above are memorialized
in  written option grant agreements between ICH and Executive dated the dates
thereof.  Such 1999 Options, 2000 Options plus any additional options granted to
Executive in the future (collectively referred to herein as the "Options") shall
expire on the tenth anniversary of each respective grant date.

                                        (ii)         The Options were and are
intended to qualify as incentive stock options within the meaning of Section
422(b) of the Internal Revenue Code of 1986, as amended (the "Code"); provided,
however, that to the extent that any Options do not satisfy the requirements of
Section 422(b) of the Code either at the time of grant or before or after
exercise, including, without limitation, upon disposition of the underlying
stock acquired by the exercise of Options prior to the requisite holding period,
they shall be treated as non-qualified stock options.

                           (b)        In the event that Executive incurs taxable
income as a result of any or all of his Options being treated as non-qualified
options (i.e. Options have been exercised and the requirements of Section 422(b)
of the Code have not been or are no longer met) (the "Taxable Event") as soon as
practicable after a determination by ICH and Executive that the Options are
non-qualified and a Taxable Event has occurred, ICH shall make an additional
single sum cash payment to Executive in an amount equal to thirty percent (30%)
of Executive’s taxable income resulting from the Taxable Event.  Such payment
shall only be made in the event Executive’s employment with ICH has not
terminated for Cause within the meaning of Section 4(a)(i) of this Agreement.

                           (c)         Notwithstanding any provisions in an
Option grant agreement to the contrary, upon termination of his employment for
any reason, Executive shall have the right to exercise his Options at any time
through the tenth anniversary of the grant date of such Options.  Executive
understands that the effect of exercising any incentive stock options on a day
that is more than ninety (90) days after the date of termination of employment
(or, in the case of a termination of employment on account of death or
disability, on a day that is more than one (1) year after the date of such
termination) shall be to cause such incentive stock options to be treated as
non-qualified stock options.

                           (d)        In the event ICH issues additional shares
of Common Stock and/or any class of stock convertible into Common Stock and/or
any other security convertible into Common Stock (including, without limitation,
options and warrants which may be granted to individuals or entities other than
employees and directors but excluding (i) the exercise of any currently
outstanding options or warrants, (ii) any future grants of options, but only to
the extent such grants relate to shares of Common Stock currently authorized to
be granted under the Stock Option Plan or the ICH 1997 Director Stock Option
Plan (collectively, the "Option Plans") (i.e. any options that may be granted by
virtue of an increase in the number of shares of Common Stock currently
authorized under the Option Plans shall not be excluded) and (iii) the exercise
of any of such options) at any time during the Employment Period and prior to
Executive’s termination of employment and in connection with a public or private
equity offering or in connection with an acquisition (the "Issuance"), Executive
shall be granted additional stock options and/or provided with a loan to
purchase Common Stock, as determined by the ICH Board, in an amount equal to
three and one-half percent (3.5%) of the number of shares issued pursuant to
such Issuance.  The foregoing notwithstanding, in the event ICH repurchases any
shares of Common Stock, stock convertible into shares of Common Stock and/or any
other security convertible into shares of Common Stock, the anti-dilution
provisions set forth in this Section 3(d) shall not apply until an equal number
of such shares of Common Stock, stock convertible into shares of Common Stock
and/or other securities convertible into shares of Common Stock are first
reissued by ICH.  In addition, equitable adjustments shall be made to such
anti-dilution provisions in the event ICH effectuates a stock split, reverse
stock split, stock dividend or other recapitalization transaction.

                           (e)         To the extent any Options are not vested
upon a "Change in Control" of ICH, such unvested Options shall become fully
vested and immediately exercisable upon a "Change in Control" of ICH (whether or
not such Change in Control is approved of by the Continuing Directors of ICH (as
defined in the Rights Agreement between ICH and Mid-America Bank of Louisville
and Trust Company dated as of February 19, 1997 and amended as of February 10,
1998)).  A "Change in Control" of ICH shall be deemed to have occurred upon the
happening of any of the following events:

(i)  approval by the ICH Board or stockholders of ICH of a transaction that
would result in the reorganization, merger, or consolidation of ICH with one or
more other "Persons" within the meaning of Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 ("Exchange Act"), other than a transaction
following which:

(A)  at least seventy-one percent (71%) of the equity ownership interests of the
entity resulting from such transaction are beneficially owned (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) in substantially the
same relative proportions by Persons who, immediately prior to such transaction,
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) at least seventy-one percent (71%) of the outstanding equity
ownership interests in ICH; and

(B)  at least seventy-one percent (71%) of the securities entitled to vote
generally in the election of directors of the entity resulting from such
transaction are beneficially owned (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) in substantially the same relative proportions by
Persons who, immediately prior to such transaction, beneficially owned (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) at least
seventy-one percent (71%) of the securities entitled to vote generally in the
election of directors of ICH;

(ii)  the acquisition of all or substantially all of the assets of ICH;

(iii)  a complete liquidation or dissolution of ICH, or approval by the
stockholders of ICH of a plan for such liquidation or dissolution;

(iv)  the occurrence of any event in the nature of an event described in this
Section 3(e) if, immediately following such event, at least seventy-five percent
(75%) of the members of the ICH Board do not belong to any of the following
groups:

(A)  individuals who were members of the ICH Board on the date of this
Agreement; or

(B)  individuals who first became members of the ICH Board after the date of
this Agreement either:

(I)  upon election to serve as a member of the ICH Board by affirmative vote of
three-quarters of the members of such ICH Board, or of a nominating committee
thereof, in office at the time of such first election; or

(II)  upon election by the stockholders of ICH to serve as a member of the ICH
Board, but only if nominated for election by affirmative vote of three-quarters
of the members of the ICH Board, or of a nominating committee thereof, in office
at the time of such first nomination; provided, however, that such individual's
election or nomination did not result from an actual or threatened election
contest (within the meaning of Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents (within the meaning of Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) other than by or on behalf of the ICH Board.

(v)  in a single transaction or a series of related transactions, one or more
other Persons, other than an employee benefit plan sponsored by ICH, becomes the
"beneficial owner," as such term is used in Section 13 of the Exchange Act, of
shares of Common Stock of ICH (including newly issued shares) which equal thirty
percent (30%) or more of the issued and outstanding shares of Common Stock of
ICH prior to such person or persons becoming such a "beneficial owner."

                           (f)         In the event of a conflict between the
terms of any Option grant agreement or the Stock Option Plan and this Agreement,
the terms of this Agreement shall control.

4.          Termination of Employment; Events of Termination.

                           (a)         Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

(i)  Cause.  Executive’s employment hereunder shall terminate for "Cause" ten
days after the date ICH shall have given Executive notice of the termination of
his employment for "Cause".  For purposes of this Agreement, "Cause" shall mean
(A) the commission by Executive of fraud, embezzlement or an act of serious,
criminal moral turpitude against any of the Companies; (B) the commission of an
act by Executive constituting material financial dishonesty against any of the
Companies; or (C) Executive's gross neglect in carrying out his material duties
and responsibilities under this Agreement which has a material adverse effect on
any of the Companies and which is not cured within thirty (30) days subsequent
to written notice from ICH to Executive of such breach.

(ii)  Death.  Executive’s employment hereunder shall terminate upon his death.

(iii)  Disability.  Executive’s employment hereunder shall terminate ten days
after the date on which ICH shall have given Executive notice of the termination
of his employment by reason of his physical or mental incapacity or disability
on a permanent basis.  For purposes of this Agreement, Executive shall be deemed
to be physically or mentally incapacitated or disabled on a permanent basis if
the ICH Board determines he is unable to perform his duties hereunder for a
period exceeding six (6) months in any twelve (12) month period.

(iv)  Good Reason.  Executive shall have the right to terminate his employment
for "Good Reason."  This Agreement shall terminate effective immediately on the
date Executive shall have given the ICH Board notice of the termination of his
employment with ICH for "Good Reason."  For purposes of this Agreement, "Good
Reason" shall mean (A) any material and substantial breach of this Agreement by
any of the Companies, (B) a diminution of Executive’s responsibilities, loss of
title or position in which Executive currently serves, failure to reelect
Executive to the ICH Board or the Board of Directors of any of the other
Companies or reappoint Executive Co-Chairman of the ICH Board or Co-Chairman of
the Board of Directors of any of the other Companies, but not including the loss
of responsibilities and title associated with any of the Companies other than
ICH upon the sale of the stock or substantially all of the assets of such other
Company, (C) a Change in Control occurs and Executive voluntarily quits at any
time within the six (6) month period on or immediately following the Change in
Control, (D) ICH issues a Notice of Non-Renewal to Executive, (E) a reduction in
Executive’s Annual Base Salary or a material reduction in other benefits (except
for bonuses or similar discretionary payments) as in effect at the time in
question, or any other failure by the Companies to comply with Sections 2 and 3,
hereof, (F) the relocation of Executive’s office outside the New York City area,
or (G) this Agreement is not assumed by a successor to ICH.

(v)  Without Cause.  ICH shall have the right to terminate Executive’s
employment hereunder without Cause subject to the terms and conditions of this
Agreement.  In such event, this Agreement shall terminate, effective immediately
upon the date on which ICH shall have given Executive notice of the termination
of his employment for reasons other than for Cause or due to Executive’s
Disability.

(vi)  Without Good Reason.  Executive shall have the right to terminate his
employment hereunder without Good Reason subject to the terms and conditions of
this Agreement.  This Agreement shall terminate, effective immediately upon the
date as of which Executive shall have given the ICH Board notice of the
termination of his employment without Good Reason.

                           (b)        Notice of Termination.  Any termination of
Executive's employment by ICH or any such termination by Executive (other than
on account of death) shall be communicated by written Notice of Termination to
the other party hereto.  For purposes of this Agreement, a "Notice of
Termination" shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated.  In the event of the
termination of Executive’s employment on account of death, written Notice of
Termination shall be deemed to have been provided on the date of death.

             5.          Payments Upon Termination.

                           (a)         Without Cause, for Good Reason, Death or
Disability.  If Executive's employment is terminated by ICH without Cause
(pursuant to Section 4(a)(v)), by Executive for Good Reason (pursuant to Section
4(a)(iv)), due to death of Executive (pursuant to Section 4(a)(ii)), or by ICH
due to Executive’s Disability (pursuant to Section 4(a)(iii)), Executive, or in
the case of Executive’s Death or Disability, Executive’s legal representative
estate or beneficiaries, as the case may be, shall be entitled to receive from
ICH (i) a lump sum payment in an aggregate amount equal to three (3) times the
sum of (A) then current Annual Base Salary and (B) the average of all bonuses,
including, without limitation, Executive's Annual Bonus, earned by or paid to
Executive during the two (2) immediately preceding full fiscal years of
employment ending prior to the date of termination (the "Severance Payment");
(ii) any bonuses which have been earned but not been paid prior to such
termination ("Prior Bonus Payment") and (iii) reimbursement of expenses incurred
prior to date of termination (the "Expense Reimbursement").  The aforesaid
amounts shall be payable in cash without discount for early payment, at the
option of Executive, either in full immediately upon such termination or monthly
over the Unexpired Employment Period (the "Payment Election").  In addition, (x)
Executive's fringe benefits specified in Section 2 shall continue through the
end of the Unexpired Employment Period, provided, however, that such benefits
which may not continue pursuant to law, such as participation in a qualified
pension plan, shall terminate on the date of termination and further provided,
that Executive shall be entitled to COBRA continuation coverage and to continue
the applicable life insurance policies thereafter, at his cost ("Fringe Benefit
Continuation); and (y) all outstanding Options which are not vested as of the
date of termination, if any, shall upon such date of termination vest and become
immediately exercisable in accordance with the terms of the Option grant
agreements and this Agreement ("Vested Options").

                           In the event Executive terminates his employment
within the six month period on or immediately following a Change in Control
which constitutes a termination for Good Reason under this Agreement pursuant to
Section 4(a)(iv)(C), Executive shall be entitled to receive from ICH an
additional lump sum cash payment in an amount sufficient to pay any excise taxes
which may be imposed on Executive pursuant to Section 4999 of the Code (or any
successor provisions) plus any excise or income tax liability on the gross up
payment itself so that on a net after tax basis Executive shall be in the same
position as if the excise tax under Section 4999 of the Code (or any successor
provisions) had not been imposed.

                           In the event Executive is terminated by ICH without
Cause or due to Executive’s Disability, or Executive terminates his employment
with ICH for Good Reason, Executive shall have no duty to mitigate the amount of
the payment received pursuant to this Section 5(a), it being understood that
Executive's acceptance of other employment shall not reduce ICH’s or the other
Companies’ obligations hereunder.

                           (b)        Termination With Cause or Voluntary Quit. 
If ICH terminates Executive's employment for Cause (pursuant to Section 4(a)(i))
or in the event Executive voluntarily terminates his employment without Good
Reason (pursuant to Section 4(a)(vi)) ("Voluntary Quit"), Executive shall be
entitled to his Annual Base Salary through the date of the termination of such
employment and Executive shall be entitled to any bonuses which have been earned
but not paid prior to such termination.  Executive shall not be entitled to any
other bonuses.  Executive's additional benefits specified in Section 2 shall
terminate at the time of such termination.  Additionally, Executive shall be
entitled to all Options that have vested as of the date of such termination. 
All outstanding Options, if any, which have not vested, as of the date of such
termination shall be forfeited, and if the termination is for Cause, no further
payments pursuant to Section 3(b) shall be made to Executive.

                           (c)         Termination by ICH Upon Change in
Control.  If ICH terminates Executive’s employment for any reason in connection
with a Change in Control which is not approved by the Continuing Directors of
ICH, Executive shall receive from ICH in one lump sum, payable on the
consummation of the Change in Control an amount equal to the Severance Payment,
the Prior Bonus Payment and the Expense Reimbursement.  The aforesaid amount
shall be payable in cash without discount for early payment on the consummation
of such Change in Control.  Executive shall be entitled to his Vested Options
and Executive (and his spouse and children) shall be entitled to Fringe Benefit
Continuation.  In addition to the aforesaid cash payment, ICH shall pay
Executive, on the consummation of the Change in Control, in one lump sum, a cash
payment  in an amount sufficient to pay any excise taxes which may be imposed on
Executive pursuant to Section 4999 of the Code (or any successor provisions)
plus any excise or income tax liability on the gross up payment itself so that
on a net after tax basis Executive shall be the same as if the excise tax under
Section 4999 of the Code (or any successor provisions) had not been imposed.

                           In the event Executive is terminated by ICH in
connection with a Change in Control which is not approved by the Continuing
Directors of ICH, Executive shall have no duty to mitigate the amount of the
payment received pursuant to this Section 5(c), it being understood that
Executive's acceptance of other employment shall not reduce the Companies
obligations hereunder.

                           (d)        Vesting Trust.  At Executive’s option, the
Companies shall establish a vesting trust into which the Companies shall, to the
extent economically feasible, contribute and/or pledge assets to secure their
severance obligations to Executive under this Agreement.

             6.          Successors and Assigns.

                           (a)         This Agreement shall be binding upon and
inure to the benefit of ICH, its successors and assigns.  ICH shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all its assets to expressly assume and agree
to perform this Agreement in the same manner and to the same extent ICH would be
required to perform if no such succession had taken place.

                           (b)        Executive agrees that this Agreement is
personal to him and may not be assigned by him other than by the laws of descent
and distribution.  This Agreement shall inure to the benefit of and be
enforceable by Executive's legal representative.

             7.          Joint and Several Liability.

                           (a)         No Duplication of Payments.  The
Companies shall be jointly and severally liable for any amounts payable to
Executive under this Agreement.  Any amounts payable to Executive shall be paid
in the first instance by ICH, and to the extent not paid by ICH shall be paid by
the other Companies.  In no event shall any amount payable pursuant to this
Agreement be paid by ICH and any other Company, or any two or more Companies and
Executive shall not be entitled to receive duplicate benefits or payments under
any of the provisions of this Agreement.

                           (b)        New Subsidiaries.  Any subsidiary of the
Companies that is formed or acquired on or after the date hereof shall be
required to become a signatory to this Agreement and shall become jointly and
severally liable with the Companies for the obligations hereunder.

                           (c)         Sale of Subsidiaries.  Upon the sale of
the stock or substantially all of the assets of any subsidiary of the Companies,
which is approved by the ICH Board, such subsidiary shall be automatically
released from its obligations hereunder and shall not be considered as having
any continuing liability for the obligations hereunder, and Executive shall be
released from his obligations to such subsidiary hereunder.

             8.          Governing Law.  This Agreement shall be construed in
accordance with, and its validity, interpretation, performance and enforcement
shall be governed by, the laws of the State of New York without regard to
conflicts of law principles thereof. Each of the parties hereto hereby (a)
irrevocably and unconditionally submits to the non-exclusive jurisdiction of any
New York State or Federal court sitting in New York County, New York in any
action or proceeding arising out of or relating to this Agreement, (b)
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding, and
(c) irrevocably and unconditionally consents to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process by certified mail to such party and its counsel at their respective
addresses specified in Section 11 hereof.

             9.          Entire Agreement.

                          (a)         This instrument contains the entire
understanding and agreement among the parties relating to the subject matter
hereof, except as otherwise referred to herein, and supersedes all other prior
agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof.  The parties recognize that the Prior
Agreement has been amended and restated in its entirety by this Agreement and
the terms of the Prior Agreement are of no further force and effect.

                           (b)        Neither this Agreement nor any provisions
hereof may be waived or modified, except by an agreement in writing signed by
the party(ies) against whom enforcement of any waiver or modification is sought.

             10.        Provisions Severable.   In case any one or more of the
provisions of this Agreement shall be invalid, illegal or unenforceable in any
respect, or to any extent, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

             11.        Notices.  Any notice required or permitted to be given
under the provisions of this Agreement shall be in writing and delivered by
courier or personal delivery, facsimile transmission (to be followed promptly by
written confirmation mailed by certified mail as provided below) or mailed by
certified mail, return receipt requested, postage prepaid, addressed as follows:

             If to ICH or any of the other Companies:

                           ICH Corporation
                           9255 Towne Centre Drive
                           Suite 600
                           San Diego, California  92121
                           Attention: Board of Directors
                           Facsimile Number:  (858) 638-2083

             With a copy to:

                           Christopher J. Sues, Esq.
                           Pryor Cashman Sherman & Flynn LLP
                           410 Park Avenue
                           New York, New York 10022
                           Facsimile Number:  (212) 326-0806

             If to Executive:

                           Robert H. Drechsler, Esq.
                           15 Deer Run
                           Rye Brook, New York  10573
                           Facsimile Number:  (914) 937-9675

If delivered personally, by courier or facsimile transmission (confirmed as
aforesaid and provided written confirmation and receipt is obtained by the
sender), the date on which a notice is delivered or transmitted shall be the
date on which such delivery is made.  Notices given by mail as aforesaid shall
be effective and deemed received upon the date of actual receipt or upon the
third business day subsequent to deposit in the U.S. mail, whichever is
earlier.  Either party hereto may change its or his address specified for
notices herein by designating a new address by notice in accordance with this
Section 11.

             12.        Counterparts.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and both of
which taken together shall constitute one and the same agreement.

 

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.  

In Witness Whereof, the Companies and Executive have executed this Agreement as
of the date first above written.

EXECUTIVE   ICH CORPORATION       /s/ Rober H. Drechsler   /s/ John A. Bicks

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Robert H. Drechsler   Name: John A. Bicks     Title: C+o-Chairman and CEO      
          SYBRA, INC.           /s/ John A. Bicks    

--------------------------------------------------------------------------------

    Name: John A. Bicks     Title: Co-Chairman and CEO                 LYON’S OF
CALIFORNIA, INC.           /s/ John A. Bicks    

--------------------------------------------------------------------------------

    Name: John A. Bicks     Title: Co-Chairman and CEO                 CARE
FINANCIAL CORP.           /s/ John A. Bicks    

--------------------------------------------------------------------------------

    Name: John A. Bicks     Title: Co-Chairman and CEO

 

 

 

 

 

 